Citation Nr: 1619927	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Whether there was clear and unmistakable error in the RO's November 1990 rating decision, which denied entitlement to service connection for low back pain, abdominal pubic pain, and a sinus condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for abdominal pubic pain.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1986 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a December 2008 rating decision issued by the VA RO in Philadelphia, Pennsylvania.  Jurisdiction is now with the VA RO in Montgomery, Alabama.

The issue of service connection for urinary frequency appears to have been raised by the record in the Veteran's April 2008 notice of disagreement and the issue of service connection for a genitourinary disability, to include erectile dysfunction and a penile disorder, appears to have been raised in the Veteran's January 2016 brief.  Therefore, they are referred to the RO for appropriate action.  

The record before the Board consists of electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA databases.

The issues of entitlement to service connection for a right elbow disability, service connection for low back pain, service connection for abdominal pubic pain, and whether new and material evidence has been submitted to reopen a claim of service connection for a sinus condition are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to the promulgation of decisions, the Veteran withdrew the appeal of the issue of whether there was clear and unmistakable error in the RO's November 1990 rating decision, which denied entitlement to service connection for low back pain, abdominal pubic pain, and a sinus condition.

2.  By a rating decision dated February 2006, the RO most recently denied claims for service connection for low back pain and abdominal and pubic pain on the merits; the Veteran did not file a substantive appeal with regard to those determinations, nor was any new and material evidence received within the appeal period thereafter.

3.  Evidence added to the record since the February 2006 denial, considered in conjunction with the record as a whole, relates to unestablished facts necessary to substantiate the claims for service connection for low back pain and abdominal pubic pain and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether there was clear and unmistakable error in the RO's November 1990 rating decision, which denied entitlement to service connection for low back pain, abdominal pubic pain, and a sinus condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 2006 rating decision, which denied claims of entitlement to service connection for low back pain and abdominal pubic pain, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the February 2006 denials for entitlement to service connection for low back pain and abdominal pubic pain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran has voluntarily withdrawn his appeals predicated on clear and unmistakable error (CUE) and as the Board is taking action favorable to the Veteran by reopening and remanding his claims for service connection for low back pain and abdominal pubic pain, no discussion of VA's duties to notify and assist the Veteran with regard to these issues is necessary.

CUE Challenge

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In his December 2010 VA Form 9, the Veteran indicated that he wished to "waive [his] statement[s]"about CUE and only challenge his claims on the merits.  In April 2016, the Veteran's representative submitted a statement clarifying that the Veteran's statement on his VA Form 9 was, in fact, a request to withdraw his CUE challenge to the  November 1990 rating decision.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and dismissal is warranted.

Claims to Reopen Based on New and Material Evidence

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claims for service connection for low back pain and abdominal pubic pain were most recently denied on the merits in a February 2006 rating decision.  The Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period, and therefore, the February 2006 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the February 2006 decision, the relevant evidence of record included the Veteran's service treatment records; his original July 1990 claim for compensation; a September 1990 VA examination report; a November 1990 rating decision and notification letter; treatment records dated May 2003 through July 2005 and two statements dated February 2005 from E. C., M.D.; a March 2005 Veterans Claims Assistance Act letter; March 2005 and April 2005 statements from the Veteran; and the Veteran's compensation application dated February 2005.

Claim to Reopen Service Connection for Low Back Pain

At the time of the February 2006 rating decision, the evidence only demonstrated the Veteran experienced low back pain and there was no evidence of a diagnosed back disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying disability, does not in and of itself constitute a disability for which service connection may be granted).

Evidence added to the record since the February 2006 rating decision includes, in pertinent part, an August 2012 x-ray and November 2012 magnetic resonance imaging results demonstrating mild arthritic changes, disc bulging, desiccation, and herniation in the low back.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of February 2006 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is material.  At the time of the February 2006 rating decision, the Veteran did not have a diagnosed low back disability and the newly associated evidence of record documents that the Veteran has currently diagnosed low back disabilities.  As such, the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the Veteran's claim and the claim is reopened.  See Shade, 24 Vet. App. at 118.

Claim to Reopen Service Connection for Abdominal Pubic Pain

At the time of the February 2006 rating decision, the evidence demonstrated the Veteran experienced gastrointestinal issues and symptoms, but there was no evidence of any underlying etiology for those symptoms.  Symptoms without a diagnosed or identifiable underlying disability, do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.

Evidence added to the record since the February 2006 rating decision includes, in pertinent part, an October 2012 private treatment note documenting a diagnosis of irritable bowel syndrome.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of February 2006 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is material.  The newly associated evidence of record documents a diagnosis of irritable bowel syndrome and raises a reasonably possibility of substantiating the Veteran's claim for service connection for abdominal pubic pain and the claim is reopened.  See Shade, 24 Vet. App. at 118.


ORDER

The appeal as to the issue of whether there was CUE in the RO's November 1990 rating decision, which denied entitlement to service connection for low back pain, abdominal pubic pain, and a sinus condition is dismissed.

New and material evidence having been received, the claims of entitlement to service connection for low back pain and abdominal pubic pain are reopened, and to this extent only, the appeals are granted.


REMAND

Service Connection for a Right Elbow Disability

In an April 2008 statement, the Veteran initiated a claim for service connection for "right elbow pain with it popping at times."  To date, the Veteran has not been provided with a medical examination or etiology opinion with regard to this claim.

VA is required to provide a Veteran with a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Although a May 1990 separation examination revealed the Veteran's upper extremities were normal, the Veteran noted occasional elbow popping on his May 1990 report of medical history.  The Board finds this evidence of record satisfies the low threshold requiring VA to afford him an examination and obtain an etiology opinion.  See McLendon, 20 Vet. App. at 83.

Claim to Reopen a Claim for Service Connection for a Sinus Condition

By way of a December 2008 rating decision, the RO denied the claim to reopen service connection for a sinus condition because the Veteran failed to submit new and material evidence.  In January 2009, the Veteran filed a notice of disagreement with regard this claim, but the RO has not yet provided the Veteran with a statement of the case in response to the notice of disagreement.  Notably, the October 2010 statement of the case addressed the Veteran's CUE claims and did not address his claim to reopen.  Because the notice of disagreement placed this claim in appellate status, it must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Service Connection for Low Back Pain and Abdominal Pubic Pain

The instant decision has reopened the Veteran's claims for service connection for low back pain and abdominal pubic pain.  The Veteran's service treatment records are replete with evidence that he experienced low back pain and abdominal pubic pain during service.  As VA has not yet provided the Veteran examinations with regard to either of these claims, a remand is required to afford him a VA examination and to obtain etiology opinions.  McLendon, 20 Vet. App. at 83; see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.

Based on his response, the RO or AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO or AMC must obtain all outstanding VA treatment records.

Any records obtained must be associated with the electronic evidence before the Board.

2.  Furnish the Veteran and his representative with a statement of the case regarding the request to reopen his claim of entitlement to service connection for a sinus condition.  The Veteran must be informed of the requirements to perfect an appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal with respect to this issue, the RO or AMC must ensure that all indicated development is completed before the case is returned to the Board.

3.  The Veteran must be afforded the appropriate VA examinations to determine whether (a) a right elbow disability, (b) a low back disability, and (c) any disability causing abdominal pubic pain found are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic records must be made available and reviewed by the examiner and such review must be documented in the examination report.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner(s) must state:

* Whether any currently or previously diagnosed right elbow disability is at least as likely as not (50 percent probability or higher) due to the Veteran's active duty service. The examiner should consider the Veteran's assertions of right elbow popping in service and since service in rendering the opinion.

* Whether any currently or previously diagnosed low back disability is at least as likely as not (50 percent probability or higher) due to the Veteran's active duty service.

* Whether any currently or previously diagnosed disability causing abdominal pubic pain is at least as likely as not (50 percent probability or higher) due to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO or AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO or AMC must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO or AMC must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


